CAMACHO, Genaro Ruiz, Jr.                                           











IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 59,471-01


EX PARTE KEVIN SCOTT VARGA





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM HUNT COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the provisions
of Article 11.071, Tex. Code Crim. Proc.
	In November, 2000, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc., and the
trial court, accordingly, set punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Varga v. State, No. 73,990 slip op. (Tex. Crim. App. June 25,
2003)(unpublished). 
	Applicant presents five allegations in his application in which he challenges the validity of his
conviction and resulting sentence.  The trial judge entered findings of fact and conclusions of law,
and recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant.  We
adopt the trial judge's findings and conclusions, with the exception of Conclusion of Law No. 8. 
Based upon the trial court's findings and conclusions and our own review, the relief sought is
denied.
	IT IS SO ORDERED THIS THE 15TH DAY OF SEPTEMBER, 2004.
Do Not Publish